NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

TR BANKS, JR., and SUSAN BANKS,    )
                                   )
          Appellants,              )
                                   )
v.                                 )                Case No. 2D18-2303
                                   )
DYCK-O'NEAL, INC., and THE BANK OF )
NEW YORK MELLON TRUST COMPANY, )
N.A.,                              )
                                   )
          Appellees.               )
                                   )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Benjamin Hillard, Alexander R. Allred, and
Amy E. Cuykendall of Castle Law Group,
P.A., Largo, for Appellants.

David M. Snyder of David M. Snyder
Professional Association, Tampa; and
Joshua D. Moore of Law Offices of Daniel
C. Consuegra, Tampa, for Appellee Dyck-
O'Neal, Inc.

No Appearance for Appellee The Bank of
New York Mellon Trust Company, N.A.


PER CURIAM.

             Affirmed.

NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.